Citation Nr: 1423829	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  08-27 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent, prior to January 10, 2012, for adjustment disorder with depressed mood.

2.  Entitlement to an initial rating in excess of 50 percent from January 10, 2012, for major depressive disorder (previously characterized as adjustment disorder with depressed mood).

3.  Entitlement to a rating higher than 80 percent for bilateral sensorineural hearing loss.

4.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) and the Appeals Management Center.  

In November 2011, the Board remanded the Veteran's claim for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.  

In an October 2012 rating decision, the Veteran's major depressive disorder (previously claimed as adjustment disorder with depressed mood) was increased to 50 percent disabling, effective January 10, 2012.  As the Veteran has not been granted the maximum benefit allowed, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Virtual VA paperless claims processing system includes a brief from the Veteran's representative dated in April 2014, and VA treatment records dated from October 2008 to March 2013, and from December 2013 to May 2013.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the period prior to January 10, 2012, the Veteran's adjustment disorder with depressed mood was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of mood or motivation; flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.

2.  Beginning January 10, 2012, the Veteran's major depressive disorder (previously claimed as adjustment disorder with depressed mood) has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, total occupational and social impairment has not been shown.

3.  The probative evidence of record shows numeric designations of IX in the right ear and X in the left ear.


CONCLUSIONS OF LAW

1.  Prior to January 10, 2012, the criteria for a higher initial disability rating for adjustment disorder with depressed mood are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9440 (2013).

2.  Beginning January 10, 2012, the criteria for a 70 percent rating, but no higher, for major depressive disorder (previously claimed as adjustment disorder with depressed mood), have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2013).


3.  The criteria for a rating in excess of 80 percent for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claims in November 2011 for additional evidentiary development.  In particular, the Board remanded the Veteran's claims for VA examinations to determine the current severity of the service connected adjustment disorder with depressed mood and bilateral sensorineural hearing loss.  After obtaining the new VA examinations, the RO then readjudicated the Veteran's claims in an October 2012 SSOC.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

       Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in April 1996, December 2007, and March 2008.  These letters notified the Veteran of the evidence needed to substantiate the claims for service connection and increased ratings, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

Where, as here, service connection has been granted and initial ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in January 2008, April 2008, and January 2012.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10. The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow deficient, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor his accredited representative has asserted that there is any deficiency in his VA examinations.  Therefore, the Board finds that any failure on the part of VA examiner to fully discuss the functional effects caused by the Veteran's claimed disability amounts to harmless error.

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27  (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the issues on appeal are for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating. 


IV.  Major Depressive Disorder (previously claimed as Adjustment Disorder with Depressed Mood)

The Veteran's Major Depressive Disorder (previously claimed as Adjustment Disorder with Depressed Mood) is rated under 38 C.F.R. § 4.130, Diagnostic Codes 9440 and 9434.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Major Depressive Disorder is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as the following.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Codes 9434 and 9440.  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9434 and 9440.  

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9434 and 9440. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9434 and 9440.

Ratings are assigned according to the manifestation of  particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

A score of between 31 and 40 denotes some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  

A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  

A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

	Factual Background

Historically, a July 2008 rating decision granted service connection for adjustment disorder with depressed mood and assigned a 30 percent rating, effective February 4, 2008, the date the Veteran filed his claim.  The Veteran filed a notice of disagreement with this decision in July 2008.  In an October 2012 rating decision, the RO increased the Veteran's rating for his major depressive disorder (previously claimed as adjustment disorder with depressed mood) to 50 percent, effective January 10, 2012, the date of the VA examination indicating the Veteran's condition had worsened.

The Veteran seeks an evaluation in excess of 30 percent for his service-connected adjustment disorder with depressed mood prior to January 10, 2012, and an evaluation in excess of 50 percent for his (now recharacterized) major depressive disorder after January 10, 2012.  He contends that his symptomatology is more severe than reflected by the criteria associated with his current assigned disability rating.  

In a VA examination dated in April 2008, the Veteran indicated that his marriage was "pretty good."  He indicated that he had a "good" relationship with his two children.  He also indicated that he had three grandchildren, and was involved in their lives.  The Veteran reported that he had six friends.  He denied problems with his temper, but stated, "the kids think I get ornery."  The Veteran reported getting into physical fights approximately six times after leaving the Navy, the last time being over 20 years ago.  The examiner noted that the Veteran seemed somewhat unable to understand what depression meant, but after explaining it to him, he indicated he first felt depressed around 1965.  The examiner noted that at this point, the Veteran shed some tears.  The Veteran expressed his belief that his depression has caused significant problems in his social life "we don't do nothing" and his married life "it did when drinking a lot, getting into trouble, not coming home, and not listening I guess."  He also indicated that his depression affected his employment, "not doing your job right."  The Veteran reported that his mood during the examination was "blue or down."  In general, the Veteran described himself as a "pretty good, caring person who tries to help people when I can."  

The Veteran reported that in the last five years, "his sleep has decreased, no change in interest, he has guilt, energy has decreased, concentration has decreased, and no change in appetite."  The examiner noted that the Veteran's psychomotor behavior was within normal limits.  The Veteran indicated that his sex drive has decreased.  He reported fair to good early sleep with about 30 minutes initial sleep onset.  He indicated that he has 10 awakenings in his middle sleep, and he gets about four to five total hours of sleep.  He reported napping, but not daily.  The Veteran reported guilt, "because I think I could have done things better."  He indicated that he enjoyed food, but could not taste or smell it.  He denied suicidal ideation, but he added that he thinks about dying.  He reported a minimal suicide attempt in 1984, where he made one pass on his wrist with a razor.  He denied that he was currently suicidal or homicidal.  The Veteran denied any manic or hypomanic episodes.  He attributed 90 percent of his depression to his problems with his hearing loss.  The Veteran denied hallucinations and delusions.  He reported having an "average" memory.  He denied compulsive behaviors, but he reported annual trips to Reno, Nevada for gambling.  The Veteran reported anxiety twice a day, for approximately five minutes.  In the last 20 years, the Veteran's longest period of remission has been about two weeks while on vacation.  The Veteran indicated that his consumption of alcohol increased after the Navy, but since 1985, he "pretty much got it under control."

The examiner indicated that the Veteran was pleasant and cooperative.  The Veteran's thought processes were logical, linear, and goal-directed.  The Veteran's thought was clear, if somewhat concrete.  The examiner indicated that the Veteran was a reliable historian.  His affect was restricted, sometimes full range, and briefly tearful.  He denied all symptoms of psychosis and he did not appear to be responding to internal stimuli.  On the Minnesota Multiphasic Personality Inventory-2, the Veteran reported feelings of anxiety, tenseness, depression, and worry.  He displayed some guilt and negativity towards himself.  On the Millon Clinical Multiaxial Inventory-III, the Veteran reported difficulty with anxiety, dysthymia, post-traumatic stress, major depression, and avoidant depressive and dependent personality traits.  The examiner diagnosed the Veteran with adjustment disorder with depressed mood, secondary to his chronic stressors.  He assigned a GAF of 55.  The examiner explained that the Veteran met the criteria for depression, which is an adjustment to his chronic stressors, specifically his hearing loss, which has affected him in his employment and social life.  The examiner indicated that the Veteran's prognosis appeared fair to good with appropriate psychiatric and/or psychological management of his symptoms and maximizing his auditory ability.

In a May 2011 VA mental health treatment note, the Veteran complained of sleep disturbance.  He reported his mood as fair.  He denied manic symptoms, paranoia, hearing voices, seeing things, or feelings of hopelessness.  He also denied any thoughts or plans of hurting himself or others.  He indicated his appetite was fair.  The mental status examination revealed the Veteran was alert, oriented times three, calm, and cooperative.  The Veteran was dressed appropriately with fair hygiene and good eye contact.  His mood was close to euthymic and his affect seemed appropriate to his mood.  His speech was fluent and his thought processes were coherent and goal-directed.  No overt psychosis was noted.  The Veteran did not display suicidal or homicidal ideations, intent or plans.  His cognitive function seemed grossly intact.  His insight and judgment were fair, with fair impulse control.  The psychiatrist diagnosed the Veteran with mood disorder, not otherwise specified, alcohol dependence (in partial remission), cannabis abuse (in remission), mood disorder (secondary to general medical conditions), and sedative, hypnotic, or anxiolytic dependence.  The psychiatrist assigned a GAF of 45.

In a June 2011 statement, the Veteran indicated that his psychiatric symptoms had worsened since the last adjudication of his claim.

Pursuant to the Board's November 2011 remand directives, the Veteran underwent another VA examination in January 2012 to determine the current severity of his adjustment disorder with depressed mood.  The examiner diagnosed the Veteran with Major Depressive Disorder, moderate, and secondary to his hearing loss and his in-service military stressors.  The examiner assigned a GAF score of 48.  The examiner indicated that the Veteran manifested occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner indicated that the Veteran's evaluation revealed an increase in the severity of his scores compared to his April 2008 evaluation, and since his testing completed in July to August of 2011.  The examiner noted that according to the MMPI-2, the Veteran was not under- or over-reporting his symptoms.  The examiner indicated that the Veteran's responses showed a chronic history of depressed and anxious symptoms.  The examiner noted that the Veteran's BDI-2 revealed severe levels of depression, as he endorsed the following severe symptoms of crying, loss of interest, and loss of energy.  The examiner found that the Veteran also endorsed the following moderate symptoms of pessimism, past failure, loss of pleasure, guilty feelings, self-dislike, self-criticalness, agitation, indecisiveness, worthlessness, changes in sleeping pattern (less), irritability, changes in appetite (less), difficulty concentrating, tiredness and fatigue, and loss of interest in sex.  The examiner found that the Veteran endorsed the following mild symptoms of sadness, punishment, and suicidal thoughts or wishes.

The examiner noted significant decrease in the Veteran's social relationships, noting that although the Veteran spends time with his family, he spends little time with others.  The examiner noted the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.  The examiner indicated that the Veteran now meets the full criteria for a Major Depression Disorder because he endorsed a daily depressed mood and a daily lack of interest and motivation in life.  The Veteran also described always feeling sad and lost.  The examiner noted that the Veteran was tearful as he described these feelings.  The Veteran reported spending a lot of time crying at home for unknown reasons.  The Veteran also reported an increase in agitation and irritability.  The Veteran reported that a few months ago, he became so anxious, he had to pull over on the side of the road due to his rapid heartbeat.  The Veteran endorsed insomnia and thoughts related to dying.  He explained that his thoughts of dying were not related to suicidal intentions, but instead were related to thoughts of when he will die.  He reported seeing his grandchildren weekly, and finding a lot of support and pleasure when interacting with his family.  The examiner found that the Veteran's current psychiatric condition has impacted his ability to be employed (lack of interest and motivation, insomnia, difficulties with communication), interpersonal relationships (withdrawing from friends), and his quality of life.

	Analysis

The Board finds that, for the period prior to January 10, 2012, the Veteran's psychiatric symptoms were commensurate with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as contemplated by a 30 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.130.  In this regard, the Veteran demonstrated feelings of anxiety, tenseness, depression, and worry.  He also displayed some guilt and negativity towards himself.  

During this time period, the April 2008 VA examination and various VA treatment records showed no more than occupational and social impairment with an occasional decrease in the Veteran's work efficiency and intermittent periods of inability to perform occupational tasks.  Regarding occupational impairment, although the Veteran indicated that his depression affected his employment ("not doing your job right"), most of his inability to work had been attributed to his various physical problems, to specifically include his hearing loss, and back and neck pain following a motor vehicle accident in 2003.

Additionally, the Board points out that socially, the Veteran was still able to function satisfactorily.  Although the Veteran indicated that his depression affected his social life ("we don't do nothing"), he reported close family relationships.  In particular, in the VA examination dated in April 2008, the Veteran indicated that his marriage of 40 years was "pretty good."  He indicated that he had a "good" relationship with his two children.  He indicated that he had three grandchildren, and was involved in their lives.  The Veteran also reported that he had six friends.  

The April 2008 examiner assigned a GAF score of 55, suggestive of moderate difficulty in social, occupational, or school functioning.  The Board finds that the GAF score of 55 and the Veteran's competent and credible reports of his symptoms and their effect on his functioning, indicate that the Veteran's psychiatric symptoms were commensurate with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and the evidence of record indicates that such problems adversely affected his social and occupational functioning to warrant a 30 percent rating, but no higher, prior to January 10, 2012.

Finally, the May 2011 assignment of a GAF score of 45 is acknowledged, but the Board finds that the Veteran's symptoms during this time period were not productive of such severe impairment so as to warrant the assignment of a 50 percent disability rating.  Despite the Veteran's subjective complaints, the probative and persuasive evidence does not show significant signs of significant memory impairment, impaired judgment, impaired abstract thinking, or panic attacks.  The Veteran denied manic symptoms, paranoia, hearing voices, seeing things, or feelings of hopelessness.  He also denied any thoughts or plans of hurting himself or others.  He indicated his appetite and mood were fair.  The mental status examination revealed the Veteran was alert, oriented times three, calm, and cooperative.  The Veteran was dressed appropriately with fair hygiene and good eye contact.  His mood was close to euthymic and his affect seemed appropriate to his mood.  His speech was fluent and his thought processes were coherent and goal-directed.  No overt psychosis was noted and his cognitive function seemed grossly intact.  His insight and judgment were fair, with fair impulse control.  The Veteran did report some occupational impairment, but overall, his symptoms at this time, such as depressed mood, anxiety, and sleep impairment, were much more aligned with symptoms for a 30 percent rating.  As such, the Board does not put substantial weight on this single GAF score.

The Veteran's adjustment disorder with depressed mood during this time period did not result in occupational and social impairment with reduced reliability and productivity.  Nor did it rise to the more severe condition of occupational and social impairment with deficiencies in most areas.  Evidence of suicidal or homicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; or any other symptom indicative of a 50 or 70 percent rating is not present.  Finally, the Veteran maintained healthy family relationships during this time period.  Therefore, total occupational and social impairment was not present.

Even when considering the Veteran's subjective complaints, the probative and persuasive evidence for the period prior to January 10, 2012, establishes that the Veteran is not entitled to a rating in excess of 30 percent during this period.  The evidence weighs against the Veteran's claim and it is not in equipoise.

For the period after January 10, 2012, the Board finds that the Veteran's psychiatric symptoms were commensurate with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as contemplated by a 70 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.130.  The level of occupational and social impairment commensurate with a 70 percent disability rating was factually ascertainable as of January 10, 2012, the date of the Veteran's most recent VA examination.  See 38 C.F.R. § 3.4000(o). However, the Veteran has not demonstrated total occupational and social impairment to warrant a 100 percent rating for his Major Depressive Disorder during this period.  38 C.F.R. § 4.130. 

In the VA examination dated in January 10, 2012, the Veteran reported depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control. 

During this period, the Veteran has reported near-continuous depression and anxiety.  In particular, the January 2012 examiner found that the Veteran exhibited a daily depressed mood, and a daily lack of interest and motivation in life.  Moreover, the Veteran's January 10, 2012, BDI-2 revealed severe levels of depression, as he endorsed the following severe symptoms of crying, loss of interest, and loss of energy.  The Veteran's BDI-2 also endorsed the following moderate symptoms of pessimism, past failure, loss of pleasure, guilty feelings, self-dislike, self-criticalness, agitation, indecisiveness, worthlessness, changes in sleeping pattern (less), irritability, changes in appetite (less), difficulty concentrating, tiredness and fatigue, and loss of interest in sex.  

The record does not indicated the Veteran experiences gross impairment in thought processes or communication, and delusions or hallucinations have not been reported by the Veteran, or noted upon examination.  Although difficulty concentrating and understanding complex commands has been shown upon examination, the Veteran has not reported or demonstrated significant memory loss.  Upon examination, the Veteran has been oriented times three. 

The evidence of record indicates that the Veteran has experienced fleeting suicidal ideation. Although the Veteran denied suicidal ideation, the January 2012 examiner indicated that the Veteran endorsed the following mild symptoms of sadness, punishment, and suicidal thoughts or wishes.  However, the record does not indicate that such ideation presents a danger of the Veteran hurting himself or others, as no recent plan to act on any such ideation has been noted, and the Veteran has not indicated any attempts to harm himself since his last attempt in 1984. 

The January 2012 examiner assigned a GAF score of 48, suggestive of serious symptoms or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  Moreover, the January 2012 examiner noted significant decrease in the Veteran's social relationships, explaining that although the Veteran spends time with his family, he spends little time with others.  The examiner also found that the Veteran's current psychiatric condition has impacted his ability to be employed (lack of interest and motivation, insomnia, difficulties with communication), interpersonal relationships (withdrawing from friends), and his quality of life.  The Board finds that the GAF score and the Veteran's competent and credible reports of his symptoms and their effect on his functioning, indicate that the Veteran's psychiatric symptoms are moderately to seriously disabling, and the evidence of record indicates that such problems adversely affected his social and occupational functioning to warrant a 70 percent rating, but no higher, from January 10, 2012.

The Veteran has reported that he has not worked since 2003 due to various physical problems and his depression.  The January 2012 examiner found that the Veteran's current psychiatric condition has impacted his ability to be employed due to his lack of interest and motivation, insomnia, and difficulties with communication.  However, even assuming that the Veteran's disorder is manifested by total occupational impairment, the record does not show that it is manifested by total social impairment.  Although the Veteran indicated that he does not have any friends, he has reported several close family relationships.  The Veteran and his wife have been married over forty years, and the Veteran has reported close relationships with his two children and three grandchildren.  Furthermore, the Veteran indicated that he sees his grandchildren weekly, and finds a lot of support and pleasure when interacting with his family.  For these reasons, the evidence of record indicates the Veteran has social impairment with deficiencies in most areas, including social and family relations, but not total social impairment, commensurate with a 70 percent rating, but no higher.

Although the Veteran may meet some of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed a 70 percent rating.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints, his VA treatment records, and the January 2012 VA examination report, regardless of whether these symptoms are listed in the rating criteria.  However, the Board concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of 70 percent since January 10, 2012. 

The Board has considered the Veteran's claim and the lay and medical evidence, and concludes the evidence of record more closely approximates the criteria for a 70 percent rating for the Veteran's Major Depressive Disorder since January 10, 2012.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

V.  Bilateral Sensorineural Hearing Loss

The Veteran contends that his bilateral sensorineural hearing loss warrants a rating higher than 80 percent.

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.  

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

	Factual Background and Analysis

In November 2007, the Veteran indicated that his service-connected bilateral sensorineural hearing loss (word recognition) had worsened over the last year.

Review of VA outpatient treatment records revealed that the Veteran received new Destiny hearing aids in late 2007.  The Veteran had some difficulty adjusting to the new aids.

The Veteran was afforded a VA audiological examination in January 2008.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
80
95
95
LEFT
35
35
85
90
105

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 78.75 decibels in the right ear, and 78.75 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 50 percent for the right ear, and 44 percent for the left ear.

By intersecting the column in Table VI for average puretone decibel loss falling between 74 dB and 81 dB with the line for percent of discrimination from 44-50, the resulting numeric designation for the right ear is IX. By intersecting the column in Table VI for average puretone decibel loss falling at 74 dB and 81 dB with the line for percent of discrimination from 44-50, the resulting numeric designation for the left ear is IX. The level IX hearing acuities for the right and left ears combined, equates to a 60 percent evaluation.  38 C.F.R. § 4.85. 

The provisions of 38 C.F.R. § 4.86(a) do not apply in this instance, as the Veteran's puretone thresholds were not 55 decibels or greater in each of the four specified frequencies, and they were not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  

In a statement dated in January 2008, the Veteran indicated that he was having a hard time having conversations with anyone due to his hearing loss.  He indicated that he has to ask people to repeat themselves several times.

In a buddy statement dated in February 2008, the Veteran's former employer wrote that because of the Veteran's hearing loss, he could not communicate and carry on conversations over the two-way radios.  In a buddy statement dated in February 2008, the Veteran's wife wrote that over the years, the Veteran's hearing has steadily gone downhill.  She indicated that the Veteran cannot recognize words even though he recently had his hearing aids replaced.  The Veteran's wife indicated that any verbal instructions to the Veteran are a "real test" without her there to help him with word recognition.

In a VA treatment note dated in August 2009, the Veteran reported hearing decline AD starting four to six months prior, secondary to an ear infection AD.  The Veteran presented with severe sloping to profound SN hearing loss AD and a moderately severe sloping to profound SN hearing loss AS.  His speech recognition scores were very poor AU.  The licensed audiologist indicated that there were significant declines in speech discrimination scores and pure tone thresholds noted AD as compared to the January 2008 evaluation.  He indicated that the Veteran could benefit from newer sensory devices to improve his self-perceived hearing handicap.  

Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
95
100
100
LEFT
40
45
90
95
105

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 90 decibels in the right ear, and 83.75 decibels in the left ear.  The speech recognition scores were 4 percent for the right ear, and 20 percent for the left ear.  The Board notes that it is unclear as to whether the August 2009 audiologist used Maryland CNC testing in calculating the Veteran's speech discrimination percentages.  However, because the most recent January 2012 VA examination provided speech discrimination percentages using Maryland CNC testing, the Board finds that remanding the matter for clarification as to whether the Maryland CNC test was administered at the August 2009 audiogram would only result in undue delay in adjudicating the claim.

A September 2011 private audiogram, by licensed audiologist C.B., revealed moderate-profound sensorineural hearing loss on the left and severe-profound sensorineural hearing loss on the right.  The audiologist indicated that the Veteran had very poor word understanding on the left, and the right could not be obtained due to the extent of his hearing loss.  

Although hearing thresholds were not numerically itemized on this September 2011 audiogram, numerical values can be inferred from the audiometric chart associated with the test narrative.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) [as fact-finding is a proper function of the Board, the Board is permitted to interpret the graphical representations contained in the audiograms into numerical results].  

Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
105
110
110
LEFT
55
50
105
105
110

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 102.5 decibels in the right ear, and 92.5 decibels in the left ear.  The speech recognition scores were unable to be obtained for the right ear, and 28 percent for the left ear.  The Board notes that it is unclear as to whether the September 2011 audiologist used Maryland CNC testing in calculating the Veteran's speech discrimination percentages.  However, because the most recent January 2012 VA examination provided speech discrimination percentages using Maryland CNC testing, the Board finds that remanding the matter for clarification as to whether the Maryland CNC test was administered at the August 2009 audiogram would only result in undue delay in adjudicating the claim.

Pursuant to the Board's November 2011 remand directives, the Veteran underwent another VA examination in January 2012 to determine the current severity of his bilateral sensorineural hearing loss.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
100
105+
105+
LEFT
85
85
105+
105+
105+

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 96 decibels in the right ear, and 100 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 60 percent for the right ear, and 42 percent for the left ear.  The examiner found that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.

By intersecting the column in Table VI for average puretone decibel loss falling between 90 dB and 97 dB with the line for percent of discrimination from 60-66, the resulting numeric designation for the right ear is VIII. By intersecting the column in Table VI for average puretone decibel loss falling at 98+ dB with the line for percent of discrimination from 36-42, the resulting numeric designation for the left ear is X. The level VIII and X hearing acuity for the right and left ears combined, equates to a 60 percent evaluation.  38 C.F.R. § 4.85. 

The provisions of 38 C.F.R. § 4.86(a) apply in this instance, as the Veteran's puretone thresholds were 55 decibels or greater in each of the four specified frequencies.  Evaluating the Veteran's puretone threshold averages under Table VIA results in level IX for the right ear, and level X for the left ear.  Combining these level IX and X hearing acuities equates to a 70 percent evaluation under Table VII, which is higher than the rating acquired when the Maryland CNC scores are considered.  

The Board finds the two VA examinations from January 2008 and January 2012 more probative than the August 2009 VA clinical examination and the September 2011 private examination.  The August 2009 and September 2011 evaluations do not specify whether the Maryland CNC word test was used and are therefore not adequate for VA rating purposes.  38 C.F.R. § 4.85(a).  Furthermore, as noted above, the Veteran's hearing may have temporarily worsened at the time of the August 2009 evaluation.  The Board observes that in the August 2009 VA treatment note, the Veteran reported hearing decline AD starting four to six months prior, secondary to an ear infection AD.  The audiologist noted that the Veteran received allegra and a CAT scan, which showed ME effusion AD.  

Thus, when the most recent January 2012 puretone thresholds are considered under Table VIA, as provided by 38 C.F.R. § 4.86(a), the resulting rating is less than the 80 percent evaluation the Veteran had been awarded based on the results of the June 2000 audiology evaluation.  Although the most recent January 2012 evaluation showed a reduction from 80 percent to 70 percent, because sustained improvement has not been shown, the Board will not disturb the Veteran's current rating. 

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  Although the Veteran has indicated that his hearing is worse than the 80 percent rating currently assigned, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The current 80 percent evaluation is reflected by the rating evidence of record and there is no indication that the findings on the January 2012 VA audiological examination are inadequate.  Thus, the Veteran's claim for a rating higher than 80 percent for his bilateral sensorineural hearing loss disability, cannot be granted.

Accordingly, the evidence of record does not support a rating higher than 80 percent for the Veteran's bilateral sensorineural hearing impairment.  

VI.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of each disability addressed above are specifically contemplated by the schedular criteria.  For instance, the Veteran's Major Depressive Disorder disability is manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.  Likewise, the Veteran's bilateral sensorineural hearing loss disability is manifested by decreased hearing acuity, which affects his activities of daily living and occupational activities.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).



ORDER

Entitlement to a disability rating higher than 30 percent, for the period prior to January 10, 2012, for adjustment disorder with depressed mood, is denied.

Entitlement to a disability rating of 70 percent, but no higher, for the period from January 10, 2012, for major depressive disorder (previously claimed as adjustment disorder with depressed mood), is granted, subject to the regulations governing the payment of monetary benefits.

Entitlement to a disability rating higher than 80 percent for bilateral sensorineural hearing loss is denied.


REMAND

Unfortunately, the Board finds that the Veteran's claim must again be remanded for additional development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board notes that the Veteran is currently assigned a 70 percent evaluation for major depressive disorder; an 80 percent evaluation for bilateral sensorineural hearing loss; and a 10 percent evaluation for tinnitus.

The Board remanded this claim in November 2011 to obtain an opinion, following VA psychiatric and audiological examinations, as to whether the cumulative effect of the Veteran's service-connected disabilities is of such a nature as to result in occupational impairments which might preclude employment consistent with his education and occupational experience.  

The Board finds that the RO failed to obtain the requested opinion.  Specifically, no examiner offered an opinion as to whether the Veteran was precluded by reason of his service-connected disabilities, in the aggregate, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  Instead, the examiners instead only discussed and proffered opinions on the impact of each disability singularly, without detailed rationales.  The examiners also did not suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background.  Moreover, the examiners did not address findings from previous VA examinations and treatment records, which discussed the impact of some of the Veteran's service-connected disabilities on his ability to work.

The RO should also take this opportunity to seek the Veteran's assistance in obtaining any outstanding records of pertinent treatment and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

     1.  Contact the Veteran, and, with his assistance, 
identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, provide the claims file to an appropriate medical professional who is qualified to offer a single opinion regarding whether the Veteran is unemployable.  The examiner should review the claims file and then offer an opinion as to whether the Veteran's service-connected disabilities (listed above), singularly or jointly, at least as likely as not (a 50 percent or greater probability) render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience (9 years of school, receipt of GED, and maintenance worker), but not his age or any impairment caused by nonservice-connected disabilities.

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background.

In rendering the opinion, the examiner should address any findings from previous VA examinations regarding the impact of the Veteran's service-connected disabilities on his ability to work.

All opinions expressed should be accompanied by a supporting rationale.

3.  After the development has been completed, adjudicate the claim of entitlement to TDIU.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


